

117 S2628 IS: Better Options for Drug Disposal Systems To Reduce Diversion Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2628IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Hassan (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act with respect to safe disposal packaging and safe disposal system requirements for certain drugs.1.Short titleThis Act may be cited as the Better Options for Drug Disposal Systems To Reduce Diversion Act of 2021 or the Better ODDS To Reduce Diversion Act of 2021.2.Safety-enhancing packaging and disposal featuresSection 505–1(e)(4)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(e)(4)(B)) is amended by striking for purposes of rendering drugs nonretrievable (as defined in section 1300.05 of title 21, Code of Federal Regulations (or any successor regulation)).